Name: Commission Regulation (EC) NoÃ 286/2007 of 16 March 2007 determining the extent to which applications lodged in March 2007 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2007 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy
 Date Published: nan

 17.3.2007 EN Official Journal of the European Union L 78/11 COMMISSION REGULATION (EC) No 286/2007 of 16 March 2007 determining the extent to which applications lodged in March 2007 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2007 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector (1), and in particular Article 5(6) thereof, Whereas: The applications for import licences lodged for the second quarter of 2007 are for quantities less than the quantities available and can therefore be met in full. HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 2007 submitted pursuant to Regulation (EC) No 1458/2003 shall be met as referred to in Annex. Article 2 This Regulation shall enter into force on 17 March 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 208, 19.8.2003, p. 3. Regulation as amended by Regulation (EC) No 341/2005 (OJ L 53, 26.2.2005, p. 28). ANNEX Order No Percentage of acceptance of import licences submitted for the period of 1 April to 30 June 2007 09.4038 100 09.4039 100 09.4071  09.4072  09.4073  09.4074   : No application for a licence has been sent to the Commission.